285 S.W.3d 827 (2009)
Catie RENFROW, Claimant/Appellant,
v.
ENTERPRISE RENT-A-CAR, and Division of Employment Security, Respondents.
No. ED 92986.
Missouri Court of Appeals, Eastern District, Division Five.
June 23, 2009.
Catie Renfrow, St. Louis, MO, pro se.
Michael Pritchett, Division of Employment Security, Jefferson City, MO, for respondents.
Enterprise Rent-A-Car, St. Louis, MO, pro se.
NANNETTE A. BAKER, Chief Judge.
Catie Renfrow (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision concerning her application for unemployment benefits. We dismiss the appeal.
A deputy of the Division of Employment Security (Division) concluded that Claimant was eligible for unemployment benefits. Claimant's employer, Enterprise Rent-a-Car, appealed this determination to the Appeals Tribunal. The Appeals Tribunal reversed the decision of the deputy and concluded Claimant was disqualified from receiving benefits because she was discharged from her work due to misconduct connected with work. Claimant then appealed to the Commission, which affirmed the Appeals Tribunal. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
Pursuant to section 288.210, RSMo 2000, an unemployment claimant must file the notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on March 30, 2009. Therefore, the notice of appeal to this Court was due on or before April 29, 2009. Sections 288.200.2, 288.210. Claimant mailed her notice of appeal to the Commission in an envelope with a postmark of April 30, 2009, which is deemed the date of the filing of his notice of appeal. Section 288.240, RSMo 2000. Claimant's notice of appeal is untimely.
"Section 288.200 RSMo does not provide for late filing and does not recognize any exceptions for filing out of time." McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 *828 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Brandy v. Division of Employment Sec., 271 S.W.3d 54 (Mo.App. E.D.2008).
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
PATRICIA L. COHEN, J. and KENNETH M. ROMINES, J., concur.